Case 2:85-cv-04544-DMG-AGR Document 602 Filed 07/15/19 Page 1 of 2 Page ID #:31353




 1
                                       NOTE: CHANGES MADE BY THE COURT
 2
 3
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   JENNY LISETTE FLORES, et al.,           Case No. CV 85-4544-DMG (AGRx)
13
             Plaintiffs,
14                                           ORDER RE STIPULATION TO
15                v.                         EXTEND BRIEFING SCHEDULE
                                             REGARDING PLAINTIFFS’
16
     WILLIAM P. BARR, Attorney               MOTION TO ENFORCE [598]
17   General of the United States; et al.,
18
             Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 602 Filed 07/15/19 Page 2 of 2 Page ID #:31354




 1         On June 28, 2019, Plaintiffs filed a Motion to Enforce the Flores Agreement.
 2   [Doc. # 578.] Prior to the filing of the Motion, the Court had set a schedule for the
 3   Motion in which Defendants were required to file an Opposition (or a Statement of
 4   Non-Opposition) no later than July 19, 2019. [Doc. # 553.] On July 12, 2019, the
 5   parties filed a Stipulation to modify that schedule. [Doc. # 598.]
 6         Good cause appearing, the Court MODIFIES the briefing schedule on
 7   Plaintiffs’ Motion as follows:
 8             Defendants’ Opposition to the Motion is due on August 2, 2019;
 9             By August 16, 2019, Plaintiffs may file a Reply;
10             Pursuant to the Court’s June 10, 2019 Order [Doc. # 553], the Court
11                has already referred Plaintiffs’ Motion to the Monitor for a Report and
12                Recommendation pursuant to Paragraph A.2 of the Appointment
13                Order [Doc. # 494]. Upon the filing of Plaintiffs’ Reply or the
14                expiration of the deadline for doing so, the Monitor may conduct any
15                proceedings she deems appropriate, including requiring the parties to
16                submit supplemental briefing (to be filed on the docket) and holding a
17                hearing on the Motion; and
18             In accordance with Federal Rule of Civil Procedure 53(f)(2), each
19                party may move to adopt or modify, or instead file objections to, the
20                Monitor’s Report and Recommendation within 21 days of its filing.
21                Any responses to objections shall be filed within 14 days of the date
22                on which the objections are filed. If necessary, the Court shall
23                thereafter hold a hearing on the parties’ motion(s) and/or objections.
24
25
     IT IS SO ORDERED.

26   DATED: July 15, 2019
27                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
28

                                               2
